Title: Virginia Delegates to Thomas Jefferson, 20 March 1781
From: Virginia Delegates
To: Jefferson, Thomas


Sr.
Philadelphia March 20th 1781
Since our last nothing new has happened except the sailing of the French fleet Consisting of (as near as we can obtain intelligence) the Ships and Guns as p[er] list inclosed together with about twelve Hundred of their Chosen troops which we f[l]atter our selves are by this time actively and successfully employd in our Bay; And the departure of the M de la Fayette with about the same Number of Men (and a fine train of Artillery) who we hope is by this time acting in Conjunction with them, against Arnold[.] we must add to the above intelligence that a report is Current here and generally believed that the British have taken St. Eustatia and Curassau, with all the Dutch and american Vessels in their Harbors, together with a Dutch Line of Battle Ship[.] the Admiral who Commanded her said to be Slain and tis further added that they have saild up the Texel and Taken a great number of the Du[t]ch trading Vessels. this news comes by a Prize brought in here yesterday from Antigua—who has also brought a declaration of Reprisals against Holland by England whi[ch] we expect will be publishd in the paper of this day.
we are Sr. Yr. Excellys Most obedt. sert.
James Madison JunrTheok. Bland
PS. Mr. Hays set off a few days ago with his printing implements. We sent by him 50 Copies of the last French Memorial to be distributed as your Excellency thinks best. He has also a number of Skins of parchment for the Assembly.
